Title: To James Madison from Hudson Muse, 8 February 1794
From: Muse, Hudson
To: Madison, James


Dear Sir,
Virginia Port Tappa. Feby 8. 1794.
I have acted imprudent in granting indulgences, and by my returns from this office, made myself lyable for m[o]n[e]y in expectation of it’s being ready when call’d for; by which means has lately been presented draughts for three thousand dollars, that I was not prepared to pay, and consequently were returned. And as such is conduct for which I am lyable to censure, shall esteem myself much obliged to you for doing me kindness to speake to the President, and Secretary of the Treasury, on the occasion, & apologize for me; assuring them, they may relye on the Money being ready for their order in the course of next month, and that I shall take care in future never to be in the like Situation. I am dear sir, with much respect Your Obedt Sert.
Hudson Muse
